 

Case 1:04-cv-00397-GBD-RLE Document 1025 Filed 02/11/21 Page 1 of1

Kent A. Yalowitz
a +1 212.836.8344 Direct
Kent. Yalowitz@arnoldporter.com

 
 
  
 

 
 

| DOCUMENS
BL PCrs TIA: de goas
Dix. SEY Hay bby]

DATE 1 vk

  
  

| en 10, 2021 SO ORDERED

BY ECF , 2021
FEB 11 The oral argument is scheduled for

Hon. George B. Daniels May 19, 2021 at 10:30 a.m.
United States District Court

for the Southern District of New York
500 Pear! Street
‘ew York, New York 10007-1312

 

Re: = Sokolow et al. v. Palestine Liberation Organization et al.
No. 04 Civ. 397 (GBD)—request for oral argument

Dear Judge Daniels:

Plaintiffs respectfully request oral argument on the matters presently before this
Court.

Respectfully yours,

 

cc: ECF Counsel

Arnold & Porter Kaye Scholer LLP
250 West 55th Street | New York, NY 10019-9710 | www.arnoldporter.com

 

 
